 

 

_US. DISTRICT COURT
IN THE UNITED STATES DISTRICT COU TOTES UIP IRICY oF TEXAS

FOR THE NORTHERN DISTRICT OF TEXAS

  
 
   

 

 

 

AMARILLO DIVISION
UNITED STATES OF AMERICA § wt caf °C Cove
Plaintiff, ~
v. 2:20-CR-136-Z-BR-(4)
SUMMER NICHOLE WILCOX
Defendant. :

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On May 12, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Summer Nichole Wilcox filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters
of record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Summer Nichole Wilcox was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Summer Nichole Wilcox; and ADJUDGES Defendant Summer Nichole Wilcox guilty of
Count One of the Superseding Information in violation of 18 U.S.C. § 371. Sentence will be imposed

in accordance with the Court’s sentencing scheduling order.

SO ORDERED, May Zi , 2021.

 

MATJVHEW J. KACSMARYK

UNITED STATES DISTRICT JUDGE

 
